Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter

Claims 1-5, 7-9, 11-14 and 16-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 1, the prior arts alone or in combination fail to disclose the claimed limitations such as, “at least one optical component configured to receive the reflected spectra from the optical fiber and condition the reflected spectra; a detector configured to have the conditioned reflected spectra incident thereon and generate digital representations thereof; and an analysis system configured to receive the digital representations and analyze the digital representations to determine one or more characteristics of the target, wherein the spectrograph system is configured to be fitted within a back pack and worn on a user's back and the spectra capture collection device is configured to be held in the user's hand” along with all other limitations of the claim. 
As to claim 14, the prior arts alone or in combination fail to disclose the claimed limitations such as, “performing background subtraction on the raw spectra; correcting pixel cosmetic defects in the background subtracted spectra; flat fielding the corrected spectra; rectifying the flat fielded spectra to a common spatial/wavelength array; extracting individual spectra from the rectified spectra; co-adding the individual spectra to form combined spectra; and analyzing the combined spectra to determine one or more characteristics of the target” along with all other limitations of the claim. 


 

Claims 2-5, 7-9, 11-13 and 16-23 are allowable due to their dependencies. 
The closest references, Deppermann et al. (US 2009161102 A1)[cited in IDS filed by the applicant] and Modiano et al. (US 6646264 A1)[cited in IDS filed by the applicant] alone or in combination disclose some features of the claimed invention but do not disclose the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD M RAHMAN whose telephone number is (571)272-9175.  The examiner can normally be reached on Mon-Thur.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MD M RAHMAN/           Primary Examiner, Art Unit 2886                                                                                                                                                                                             



	/MD M RAHMAN/           Primary Examiner, Art Unit 2886